         Case 1:18-cv-09936-LGS Document 245 Filed 04/20/20 Page 1 of 1


                                                       900 Third Avenue      Deana Davidian
                                                       New York, NY 10022    Partner
                                                       Tel: (212) 333-0200   Direct Dial: (212) 333-0252
                                                       Fax: (212) 333-2350   E-mail: ddavidian@arkin-law.com



                                                    April 20, 2020
Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    Jane Doe, et al. v. The Trump Corp., et al., 18-cv-09936 (LGS)

Dear Judge Schofield:

        Pursuant to this Court’s Order dated April 9, 2020 (ECF Doc. No. 230), we write on
behalf of non-parties Anne Archer Butcher and Dolphin Entertainment (together, the “Non-
Parties”) in response to Stephanie E. Niehaus’s letter to the Court dated April 8, 2020.

        Any relevant documents in the Non-Parties’ possession, custody, or control were created
and/or received by Ms. Butcher in her capacity as a consultant to ACN. Most, if not all, of these
documents are also in the possession, custody, or control of (i) Defendants, who presumably
have already produced or will produce them in the normal course of discovery; and/or (ii) ACN,
which objects to production of these documents and is prepared to file a motion to quash
Plaintiffs’ subpoenas to the Non-Parties and/or for a protective order. (ECF No. 230.)

       On April 9, 2020, this Court stayed any production of the Non-Parties pending further
Order of this Court. (See id.) Thereafter, Defendants and ACN requested a stay of all
proceedings in this action, including discovery, pending their appeals of this Court’s denial of
their motions to compel arbitration. (ECF Nos. 237 & 244.) Accordingly, the Non-Parties will
stay any production pending resolution of these motions and further Order of this Court.

       We are available at the Court’s convenience to address this matter further.

                                                    Respectfully submitted,

                                                    /s/ Deana Davidian

cc:    All Counsel of Record (via ECF)
